Citation Nr: 1000829	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected posttraumatic stress disorder (PTSD), to 
exclude the period from September 25, 2006 to November 31, 
2006.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision, dated 
in October 2003 and issued in November 2003, which assigned 
an increased rating to 30 percent for PTSD, effective on June 
10, 2002.  

In a Supplemental Statement of the Case (SSOC), dated in June 
2006 and issued in July 2006, the rating for PTSD was 
increased to 50 percent, effective on May 18, 2005.  In a VA 
Form 21-4138, Statement in Support of Claim, received in 
August 2006, the Veteran requested that his claim be 
certified to the Board.  

In a rating decision, dated in January 2007, the RO granted a 
temporary total rating, effective from September 25, 2006 to 
November 30, 2006, due to hospitalization over 21 days; and 
assigned an evaluation of 50 percent, beginning on December 
1, 2006.  

This matter was most recently before the Board in February 
2008, when an evaluation of 50 percent effective on May 18, 
2005, was granted.  

The remaining matter of entitlement to a rate of compensation 
higher than 70 percent is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Beginning in May 2005, the service-connected PTSD is 
shown to have been manifested by a level of disablement that 
more closely resembles one of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood and an 
inability to establish and maintain effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent for 
the service-connected PTSD beginning in May 2005 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.130 including Diagnostic Code (DC) 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

In the extent that the action is favorable to the Veteran, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.  
Any further discussion of these matters is not necessary at 
this time.  



General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


Specific Legal Criteria

The Veteran's PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, DC 9411 (2009).  This 
diagnostic code provides:

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  


Analysis

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that this 
disability is more severe than is contemplated by a 50 
percent rating due to symptoms of isolation, increased 
irritability, anger management issues, persistent delusions, 
memory difficulties, insomnia and nightmares, slow speech, 
long spells of depressed mood, periods of confusion and 
disorientation where he does not know where he is, difficulty 
concentrating and staying focused, suicidal ideation on a 
monthly basis that lasts 2 to 3 weeks at a time, flashbacks, 
increased avoidance in social and occupational settings, and 
frequent panic attacks during exacerbation of depression 
symptoms.  

By way of procedural background, in a rating decision dated 
in November 1999 and issued in December 1999, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective on March 15, 1999.  The Veteran filed 
his current claim for an increase in May 2003.  

Notably, in a rating decision dated in August 2005, the 
Veteran was denied his application for entitlement to 
individual unemployability (TDIU).  

As discussed hereinbelow, the Board finds that, beginning in 
May 2005, a 70 percent disability rating under DC 9411 is 
assignable in this case.  

The VA treatment records, dated from May 2003 to September 
2006 and from November 2006 to May 2007, generally reveal GAF 
scores consistently in the 40 to 60 range, indicative of 
symptoms ranging from moderate to serious, or moderate 
difficulty in social, occupational, or school functioning, or 
any serious impairment in social, occupational or school 
functioning; and reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  

In October 2003, the Veteran underwent a VA PTSD examination, 
where he reported experiencing an increase in the severity of 
PTSD symptoms, to include nightmares once a week, flashbacks 
twice a month, intrusive thoughts, anxiety, exaggerated 
startle response, hypervigilance, uncomfortable in crowds, 
short-temperedness, depression, avoidance, and moderate 
interest and energy.  

On examination, the Veteran was observed to be alert, 
cooperative, neatly dressed, and without loose associations, 
flights of ideas, bizarre motor movements, or tics.  The 
examiner noted tense mood, though friendly and cooperative, 
and appropriate affect.  There was no homicidal or suicidal 
ideation or intent, or delusions or hallucinations noted.  
Moreover, there was no impairment of thought processes or 
communication, memory, both remote and recent was good, 
judgment and insight were adequate, and he was oriented times 
three.  

The Veteran was diagnosed with PTSD, and with polysubstance 
dependence in remission.  He was assigned a GAF score of 50 
with serious impairment of interpersonal relations.  

In November 2004, the Veteran underwent a second VA PTSD 
examination.  Here, the Veteran reported an increase in the 
severity of his PTSD symptoms, which included sporadic 
nightmares, and avoidance behavior.  The Veteran reported 
that he was enrolled in school and also working; although he 
noted experiencing difficulty on the job.  

On mental status examination, the examiner observed that the 
Veteran presented in neat clothing, good grooming and 
personal hygiene, and was found to be alert and cooperative.  
Eye contact, mannerisms, and facial expression were within 
normal limits, and motor activity was normal.  

The examiner noted that the Veteran's thoughts were linear 
and goal-directed, and his memory and concentration were 
within normal limits throughout the interview.  However, the 
Veteran reported experiencing memory and concentration 
problems.  

The Veteran was diagnosed with PTSD and substance abuse in 
remission and was assigned a GAF score of 45.  The examiner 
noted that the Veteran continued to have difficulty managing 
jobs that deal with others and with extreme stress or even 
moderate stress.  

The submitted VA outpatient treatment records show that the 
Veteran exhibited GAF scores of 40 and 45 in May 2005.  

In April 2006, the Veteran underwent a third VA PTSD 
examination, during which he reported an increase in the 
severity of his PTSD symptoms, to include long spells of 
depressed mood, periods of confusion and disorientation where 
he did not know where he was, poor sleep, suicidal ideation 
on a monthly basis that lasted 2 to 3 weeks at a time, 
flashbacks, increased irritability, avoidance, frequent panic 
attacks during exacerbation of depression symptoms, 
isolation, and increased avoidance in social and occupational 
settings.  

On mental status examination, the Veteran appeared clean, 
neatly groomed, and appropriately dressed; his speech was 
soft or whispered and slow, and very mild psychomotor 
retardation was noted.  

The examiner observed the Veteran's affect to be blunted and 
his mood to be dysphoric; however, his attention was intact, 
his thought process and content were unremarkable, and he was 
oriented to person, place, and time.  

Further, the examiner noted that the Veteran was able to 
maintain minimum personal hygiene, but that he experienced 
moderate difficulty shopping and his daughter cared for his 
bills because he got confused and had not had a driver's 
license in 20 years.  

The Veteran was diagnosed with PTSD, and substance abuse in 
sustained, full remission.  A GAF score of 45 was assigned, 
and social and occupational impairment was noted.  

The examiner noted that there was a notable decrease in 
activity level associated with the PTSD related depressed 
mood, and that the Veteran experienced increased avoidance, 
isolation and concentration problems despite attending 
treatment which was no longer working.  

Further, regarding the Veteran's employability, the examiner 
opined that the Veteran's PTSD was a factor in his 
unemployment as it caused concentration problems and 
confusion that increases with periods of PTSD related 
depressed episodes.  

In conjunction with the current appeal the Veteran underwent 
a fourth VA PTSD examination in June 2009.  The medical 
history since his last examination included hospitalization 
for a 10 week PTSD program at a VA medical center (VAMC).  
The Veteran reported symptoms of insomnia with anxiety every 
night, nightmares 3 to 4 times per month, nerves in crowds, 
avoidance of large shopping areas, planned trips to minimize 
interaction with the public, quick to anger with little 
provocation, confused easily, and intrusive thoughts.  

The examiner noted that the Veteran had had remissions from 
PTSD symptoms when he is surrounded by friends and family 
that he trusts.  

The Veteran reported being treated with group therapy and 
pharmaceuticals.  He indicated that he has been unemployed 
for the past year, reported being increasingly socially 
isolated in an assisted living facility, and endorsed a legal 
history of arrests and time spent in jail.  

The examiner noted a history of substance abuse and a history 
of violence or assaultiveness, to include 2 fights without 
using weapons in recent years.  The Veteran had a history of 
intense suicidal ideation, and at one point obtained a 
firearm with plans to use it in the past; however, he did not 
currently possess a firearm.  The examiner noted that the 
Veteran has become more socially isolative and withdrawn.  

On mental status examination, the examiner observed that 
thought processes were linear, logical, and goal-directed, 
that the Veteran had good eye contact and was cooperative, 
that he was oriented to person, place and time, and that 
there was no current suicidal or homicidal ideation, or 
history of panic attacks.  

However, the Veteran reported often thinking that he hears 
people trying to break into his residence, and with respect 
to his hygiene and other basic activities of daily living, 
the examiner observed that the Veteran's beard had not been 
trimmed in some time, and that he was dressed in a baseball 
cap, t-shirt, and pants.  

Further, the Veteran reported and displayed some memory 
problems, insomnia and nightmares, and had slow speech.  With 
respect to obsessive or ritualistic behavior which interferes 
with routine activities, the Veteran reportedly washes his 
hands frequently only when cooking.  His mood was described 
as anxious, and it was noted that he displays some impairment 
in impulse control when angry.  

The Veteran was diagnosed with PTSD, alcohol dependence and 
cocaine abuse in full, sustained remission, and assigned a 
GAF score of 45, reflecting serious symptoms or any serious 
impairment in social, occupational or school functioning.  

The examiner opined that the Veteran's PTSD symptoms were 
directly linked to his current functional status.  Moreover, 
the Veteran's substance abuse was noted as in full, sustained 
remission, and it was not considered to be responsible for 
his current level of function.  

The examiner noted that the Veteran's prognosis was guarded, 
and that it was unlikely that he will receive further 
improvement in his mental status or level of function.  

The examiner determined that the Veteran's PTSD signs and 
symptoms resulted in deficiencies in most of the following 
areas, including work, school, family relations, judgment, 
thinking, and mood.  

In light of the medical evidence, the Board finds that the 
service-connected PTSD symptoms are shown to be approaching 
or even meeting the schedular criteria (DC 9411) for a 70 
percent rating during the course of this appeal beginning in 
May of 2005.  38 C.F.R. § 4.130.  

The consistent GAF scores of 40 to 60 are reflective of the 
Veteran's inability to maintain employment and lack of 
friends, and desire to isolate and avoid.  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes] (2009).  

On this record, the Board finds that the service-connected 
PTSD currently is productive of a disability picture that 
more closely approximates that of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood and an  
inability to establish and maintain effective relationships.  

Accordingly, beginning in May 2005, the assignment of an 
increased rating of 70 percent for the service-connected PTSD 
is warranted.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the law and regulations governing 
the award of monetary benefits.  



REMAND

Given the favorable action in assigning an increased rating 
of 70 percent, the Board refers the matter of a higher rate 
of compensation to the RO for appropriate action to consider 
the assignment of a total compensation rating based on 
individual unemployability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
address the question of an increased rate 
of compensation in excess 70 percent for 
the service-connected PTSD.  This should 
included performing all indicated 
development in order to adjudicate the 
matter of a total rating based on 
individual unemployability by reason of 
service-connected disability in light of 
all the evidence of record.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


